Citation Nr: 0022903	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  96-29 425 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for multiple joint 
pain.

4.  Entitlement to service connection for pneumonia.

5.  Entitlement to service connection for bleeding gums.

6.  Entitlement to service connection for rash.

7.  Entitlement to service connection for sore throat.

8.  Entitlement to service connection for hair loss.

9.  Entitlement to service connection for dry mouth.

10.  Entitlement to service connection for muscle aches.

11.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran was a member of the United States Army Reserve 
with unverified service beginning in 1985.  With respect to 
the issues on appeal, he had active duty for training 
(ACDUTRA) from August 4 to 18, 1990.  He also had active duty 
from November 21 to December 1, 1990 in support of Operation 
Desert Shield/Storm, however, he was honorably discharged for 
medical reasons.  As a result, he did not serve in Southwest 
Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the veteran filed a notice of 
disagreement in March 1994 to the RO's January 1994 
assignment of an original disability rating of 10 percent for 
his cervical spine disorder with paresthesias in the upper 
extremities (cervical spine disorder), effective August 19, 
1990.  Although in April 1997 the RO subsequently assigned a 
40 percent rating for this disability, it has yet to issue a 
statement of the case to the veteran in response to his March 
1994 notice of disagreement.  The Board will address this 
issue further in the Remand portion of this action. 

In his May 1999 testimony before the undersigned, the veteran 
contended that the Board should consider a cardiovascular 
disability as part of the issue of entitlement to service 
connection for hypertension.  In this regard, however, the 
Board notes that the RO originally adjudicated the issue of 
hypertension, and he specifically appealed this issue.  In 
other words, he did not appeal the issue of entitlement to 
service connection for a cardiovascular disability, to 
include hypertension.  Furthermore, in April 1997, the RO 
denied the issue of entitlement to service connection for a 
cardiovascular disability, to include hypertension, which the 
veteran did not appeal.  Therefore, the Board will address 
only the issue of entitlement to service connection for 
hypertension since it is properly in appellate status.

The Board refers the issue of entitlement to service 
connection for a left hip disability to the RO for 
appropriate action.  The veteran maintains that his left hip 
disability should be adjudicated as part of the issue of 
entitlement to service connection for joint pain.  The record 
shows that the RO originally adjudicated the issue of joint 
pain, and that is the issue the veteran appealed.  Therefore, 
the Board refers the issue of service connection for a hip 
disability to the RO for appropriate action.

The veteran appears to have raised a number of other service-
connection issues.  For example, in August 1994 he claimed 
entitlement to service connection for inflammation and 
ulceration of the colon; in November 1994 he claimed 
entitlement to service connection for colitis and bowel 
problems; and during his November 1995 testimony before a 
hearing officer at the RO he claimed entitlement to service 
connection for stress and weight gain secondary to his 
service connected cervical spine disorder.  He has also 
claimed service connection for loss of sense of smell, most 
recently during a December 1996 RO hearing, and service 
connection for atelectasis/respiratory dysfunction, in a 
statement dated November 8, 1995.  The Board refers these 
issues to the RO for appropriate action, because they are not 
properly developed for appeal.

With respect to the issues of service connection for multiple 
joint pain, and muscle aches, the Board is considering these 
separate and apart from any disorders for which service 
connection is already established.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
hypertension, pneumonia, bleeding gums, rash, sore throat, 
hair loss, dry mouth, and muscle aches are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.

2.  The claims of entitlement to service connection for low 
back, bilateral hip and psychiatric disabilities are 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hypertension, pneumonia, bleeding gums, rash, sore throat, 
hair loss, dry mouth, and muscle aches are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claims of entitlement to service connection for low 
back, bilateral hip and psychiatric disabilities are well 
grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hypertension, pneumonia, bleeding 
gums, rash, sore throat, hair loss, dry mouth, and muscle 
aches

With respect to the appellant's claims for entitlement to 
service connection for hypertension, pneumonia, bleeding 
gums, rash, sore throat, hair loss, dry mouth, and muscle 
aches, the legal question to be answered initially is whether 
he has presented evidence of well-grounded claims; that is, 
claims that are plausible.  If a claim is not well grounded, 
the appeal must fail and there is no duty to assist with any 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

As a preliminary matter, the Board notes that the veteran's 
service medical records appear to be incomplete.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts to reconstruct the service medical records have been 
partially successful.  The RO requested the records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri several times.  In response, the NPRC reported that 
it did not have the veteran's records.  The RO contacted the 
veteran's Reserve unit and obtained copies of his Reserve 
medical records.  The RO notified the veteran on several 
occasions that his service medical records were missing and 
he was given the opportunity to submit any such records, or 
any alternative evidence, in his possession.  The record 
indicates that the veteran did submit copies of ACDUTRA and 
service medical records that he had located.

The Board finds that the notification provided to the veteran 
by the RO complies with the due process requirements recently 
discussed by the United States Court of Appeals for the 
Federal Circuit in the case of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), which held that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  In accordance with Hayre, the veteran was 
provided notice of the unavailability of his service medical 
records and given the opportunity to respond by independently 
attempting to obtain service medical records; and/or 
submitting alternative evidence.  Thus, although it is 
unfortunate that some service medical records, which may have 
once existed, appear to be no longer available the claim may 
be considered on the basis of the available record.

The veteran's military occupational specialty is listed as a 
registered nurse.  The ACDUTRA records show that he served 
for two weeks in August 1990.  The active duty service 
records show that the appellant's active service from 
November 21 to December 1, 1990 was in support of Operation 
Desert Shield/Storm, however, he never served in Southwest 
Asia.  Instead, he was honorably discharged for medical 
reasons.  

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury incurred in or 
aggravated during active service, or, where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, for 
certain diseases defined as chronic that were initially 
manifested to a degree of 10 percent or more within an 
applicable presumptive period following active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.307, 3.309 (1999). 

Secondary service connection is awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury".  38 C.F.R. § 3.310(a) (1999). "Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)."  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  A claim for secondary service 
connection, must, as must all claims, be well grounded under 
38 U.S.C.A. § 5107(a).  See Buckley v. West, 12 Vet. App. 76, 
84 (1998).

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or from 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 
(West 1991 & Supp. 2000).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

In view of the veteran's contentions, consideration must also 
be given as to whether his claimed disabilities are the 
result of undiagnosed illness resulting from his 
participation in the Persian Gulf War.  38 U.S.C.A. § 1117 
(West Supp. 2000); 38 C.F.R. § 3.317 (1999).  A Persian Gulf 
War veteran is entitled to compensation if there are 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by various 
signs or symptoms, including, but not limited to:  fatigue; 
signs or symptoms involving the skin; headache; muscle pain; 
joint pain; neurologic signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in Southwest Asia during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 2001, and by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.

The regulation provides that compensation shall not be paid 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  Id.

As a preliminary matter, in each instance the Board must 
determine whether an appellant has submitted evidence of a 
well-grounded claim, that is, whether a claim is plausible 
and meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit, 5 Vet. App. at 
92; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
Court has stated that the quality and quantity of the 
evidence required to meet the statutory burden depends upon 
the issue presented by the claim.  Grottveit.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  38 C.F.R. § 
3.303(b).

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Under 38 U.S.C.A. § 1117(a), a well-grounded claim for 
disability due to undiagnosed illness generally requires (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; and (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  Neumann v. West, 2000 U.S. App. Vet. 
Claims LEXIS 717 (U.S. Vet. App. July 21, 2000) (The test for 
a well-grounded claim described in VAOPGCPREC 4-99 (May 3, 
1999) was rejected because its requirement that a veteran 
show a nexus between the disability and the undiagnosed 
illness impermissibly added a limitation to, rather than 
derived from, the statute and regulation).

In this case, the veteran's ACDUTRA service medical records 
in August 1990 are negative for any diagnoses of 
hypertension, pneumonia, bleeding gums, rash, sore throat, 
hair loss, dry mouth, and muscle aches.  

A private medical record from Thomas DeGrave, D.O., reveals 
that he treated the veteran for pneumonia in late September 
and early October 1990.

A November 26, 1990 (DD 689) service medical record shows 
that the veteran reported to sick call, but no reason or 
diagnosis is provided.  Also, other service medical records 
indicate that he received vaccinations on November 25, 1990.  
A November 1990 service medical record indicates a diagnosis 
of bundle blockage of the heart, but there is no diagnosis of 
hypertension.  In late November 1990, the service ordered the 
veteran released from active duty effective December 1, 1990 
for medical reasons. 

The post-service private and VA medical records (dated after 
December 1, 1990) reveal that the veteran was treated for 
hypertension.  According to a January 1993 outpatient medical 
report from Peter Accetta, M.D., the veteran reported that he 
had had a rash for the past several years.  Dr. Accetta 
diagnosed generalized xerosis and asteatosis.  An October 
1992 statement from Buffalo Family Practice Medical 
Associates, P.C., indicates that the veteran was treated for 
pneumonia in September and October 1990.  A December 1995 
letter from P. Mehta, M.D., indicates that as a result of a 
cervical spine injury, the veteran holds himself in a hunched 
over position and hypoventilates to reduce pain.  Dr. Mehta 
was of the opinion that the veteran's (post traumatic) 
pneumonia of September 1990 was the result of the 
hypoventilation.  Dr. Mehta, in a June 1995 letter, listed 
the veteran's diagnoses, as expressed through the diagnostic 
codes in the VA Schedule for Rating Disabilities.  Among the 
disorders listed were hypertensive vascular disease, eczema, 
laryngitis and dysthymic disorder.

The remaining post-service private and VA medical records are 
essentially negative with respect to diagnoses of the 
remaining claimed disabilities.  Specifically, a December 
1996 VA general examination report is negative for pneumonia 
residuals, bleeding gums, rash, sore throat, hair loss, dry 
mouth, and muscle aches.  It was noted that a chest X-ray of 
the veteran in November 1996 was normal.  Pulmonary function 
tests, conducted in December 1996, were within normal limits.

The RO received a number of buddy statements from people the 
veteran served with in the Reserves and during active duty 
who provided their lay observations of the veteran during 
their service with him.  His wife also submitted several 
statements on his behalf.

Turning to the facts of the case, the Board finds that the 
veteran is not entitled to presumptive service connection 
because he did not serve for more than 90 consecutive days 
during wartime.  As noted, his active duty was from November 
21 to December 1, 1990.  Furthermore, presumptive periods do 
not apply to ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. 
at 477-78.  Therefore, the veteran is not entitled to service 
connection on a presumptive basis for the claims on appeal by 
law.  

The Board now turns to the veteran's entitlement to service 
connection for the claimed disorders on a direct and 
secondary basis.  The ACDUTRA and service medical records 
mentioned above do not reveal diagnoses of hypertension, 
pneumonia, bleeding gums, rash, sore throat, hair loss, dry 
mouth, and muscle aches.  

Furthermore, as the veteran has submitted no post-service 
medical evidence of a diagnosis of pneumonia residuals, sore 
throat, dry mouth, and muscle aches, the first prong of 
Caluza is not satisfied with respect to these disorders.  It 
follows that the second and third prongs also are not 
satisfied.  As such, service connection for pneumonia 
residuals, sore throat, dry mouth, and muscle aches must be 
denied.

While the veteran was diagnosed with hypertension and a skin 
rash after his active duty service from November to December 
1990, there is no competent medical evidence linking these 
claimed post-service disorders to the veteran's ACDUTRA or 
active duty service.  

Similarly, the veteran maintains that he has also experienced 
bleeding gums and hair loss.  Lay testimony may be competent 
evidence regarding continuity of symptomatology because it 
relates to an observable condition.  See 38 C.F.R. § 3.303(b) 
(1994); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay 
testimony iterating knowledge and personal observations of 
witness are competent to prove that claimant exhibited 
certain symptoms at a particular point in time following 
service).  Therefore, as a registered nurse, and a lay 
person, he is competent to report that he experienced 
bleeding gums and hair loss after service.  

Nevertheless, as the veteran has submitted no medical 
evidence that his hypertension, skin rash, bleeding gums and 
hair loss are in any way due to service, the second prong of 
Caluza is not satisfied.  It follows that the third prong 
also is not satisfied.  As such, service connection for 
hypertension, skin rash, bleeding gums, and hair loss must be 
denied.  The third prong of Caluza requires competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Without it, the claims are not 
well grounded.

Without competent evidence of a current disability that is 
linked by competent evidence to service, the Board must find 
that these claims are not well grounded, and they must be 
denied.

With respect to the appellant's entitlement to benefits under 
the regulations governing disability due to an undiagnosed 
illness, the Board notes that his service records show that 
he never served in Southwest Asia.  Thus, the provisions of 
38 C.F.R. § 3.317 do not apply.

The benefits sought on appeal are therefore denied.

In reaching this decision the Board considered the 
veteran's cumulative testimony, given before several 
hearing officers at the RO and before the undersigned, 
that he developed the claimed disorders as a result of 
service.  The Board notes that, although he is a nurse, 
his testimony does not provide the required nexus or link 
to support a well-grounded claim for service connection 
for the claimed disabilities.  See Caluza.  The appellant 
has not established that he has any special knowledge or 
medical training regarding the issues on appeal.  
Therefore, his opinion regarding the etiology of these 
disorders is not probative medical evidence.  See Black 
v. Brown, 10 Vet. App. 279 (1997) (a wife, though 
medically trained as a nurse, had no special knowledge of 
cardiology and did not participate in the veteran's 
treatment, so her opinion regarding etiology was not 
probative evidence).  There is no competent evidence of 
record linking the etiology of the disorders on appeal to 
an in-service disease or disability, so the appellant has 
not submitted a well-grounded claim with respect to these 
disorders.  Caluza. 

The same is true for the statements provided by the veteran's 
service buddies and his wife.  Id.  Causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak at 611.  
Since the ACDUTRA and service medical records do not show the 
veteran had any of the claimed disorders, and as the 
appellant has submitted no medical opinion or other competent 
evidence to support his claim that these disorders are in 
anyway related to his service, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claims are well grounded.  38 U.S.C.A. § 5107.

Contrary to the veteran's belief that VA should develop his 
claims further, the Board notes that, absent the submission 
and establishment of a well-grounded claim, VA cannot 
undertake to assist a veteran in developing facts pertinent 
to that claim.  Morton v. West, 12 Vet. App. 477, 486 (1999).  
Hence, the benefits sought on appeal are denied.

Although the Board has disposed of the foregoing claims on a 
ground different from that of the RO, that is, whether the 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims were 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Service connection for a low back disability, bilateral hip 
disability, claimed as multiple joint pain, and an acquired 
psychiatric disability, claimed as depression

Subsequent to the May 1999 hearing before the undersigned, 
the veteran submitted a May 1999 letter from his private 
physician, Pravin Mehta, M.D.  Dr. Mehta opined in the letter 
that the veteran's current lumbosacral spine disorder 
originated from the ACDUTRA accident in August 1990.  While 
it appears that the veteran did not technically waive RO 
consideration of this evidence pursuant to 38 C.F.R. 
§ 20.1304 (1999), nevertheless, the Board notes that Dr. 
Mehta's opinion well grounds the claim.  

Thus, the Board finds the claim well grounded because there 
is evidence of an accident during ACDUTRA in August 1990; 
evidence of a current low back disability; and competent 
evidence, provided by Dr. Mehta, linking the veteran's 
current low back disorder to the August 1990 accident.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

With respect to the claim for service connection for multiple 
joint pain, it appears that the veteran is limiting this 
issue to bilateral hip disability, as he is already service-
connected for cervical and thoracic spine disabilities, a 
left shoulder disability and bilateral knee disabilities.  
The evidence reflects that an August 1993 report from Western 
New York Medical Park shows X-rays of the hips disclosed 
changes which were felt to be most likely related to 
degenerative change from prior trauma.  Dr. Mehta, in his 
December 1995 letter, opined that the hip trauma noted on X-
ray was caused by the August 1990 injury during military 
service.  The Board also finds this claim to be well 
grounded.

Turning to the claim for service connection for depression, 
Dr. Mehta diagnosed depression in his June 1995 letter and in 
his December 1995 letter seems to indicate, by implication, 
that the veteran's depression is related to injuries 
sustained in the August 1990 inservice incident.  Thus, the 
Board also finds this claim to be well grounded.  


ORDER

Service connection for hypertension, pneumonia, bleeding 
gums, rash, sore throat, hair loss, dry mouth, and muscle 
aches is denied.

The claims of entitlement to service connection for a low 
back disorder, bilateral hip disability, claimed as multiple 
joint pain, and an acquired psychiatric disorder, claimed as 
depression, are well grounded.


REMAND

In light of the foregoing finding, the Board believes that 
the veteran should undergo VA orthopedic and psychiatric 
examinations with respect to his low back, hip and 
psychiatric disabilities as directed below.

With respect to another matter, in October 1993 a hearing 
officer at the RO granted service connection for a cervical 
spine disorder.  Subsequently, in January 1994, the RO 
assigned an original disability rating of 10 percent for the 
cervical spine disorder.  In March 1994 the veteran filed a 
notice of disagreement to the original rating.  Although the 
RO subsequently assigned a 40 percent rating for this 
disorder in April 1997, it has yet to issue a statement of 
the case to the veteran with respect to this issue.  Hence, 
in accordance with the decision in Manlincon v. West, 12 Vet. 
App. 238 (1999), this issue is remanded to the RO for 
appropriate action.

Moreover, the RO must consider and document whether a "staged 
rating" is warranted with respect to his service-connected 
cervical spine disorder.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The above evidentiary development is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made. 38 C.F.R. §§ 3.326, 3.327 
(1999).

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
since 1996 for the disorders discussed in 
this remand.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO must schedule the veteran for 
a VA orthopedic examination.  A copy of 
this Remand must be made available to the 
examiner for review in connection with 
the aforementioned examination request.  
Following his/her review, the orthopedist 
must offer an opinion whether it is at 
least as likely as not that any diagnosed 
low back and/or bilateral hip disorders 
are related to the ACDUTRA accident in 
August 1990.  A complete written 
rationale for any opinion expressed must 
be provided.  The report should be typed.

3.  The RO must also schedule the veteran 
for a VA psychiatric examination.  A copy 
of this Remand must be made available to 
the examiner for review in connection 
with the aforementioned examination 
request.  Following his/her review, the 
psychiatrist must offer an opinion 
whether it is at least as likely as not 
that any acquired psychiatric disability 
is related to the ACDUTRA accident in 
August 1990 or disorders acquired in that 
accident for which service connection has 
been established.  A complete written 
rationale for any opinion expressed must 
be provided.  The report should be typed.  

4.  The RO should specifically document 
notification to the veteran of the 
scheduling of the examinations and advise 
him of the consequences of failing to 
appear for them under the provisions of 
38 C.F.R. § 3.655.

5.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

6.  The RO must issue the veteran a 
statement of the case with respect to his 
claim of what evaluation is warranted for 
the period from August 19, 1990 for the 
cervical spine disorder.  The RO should, 
in accordance with applicable procedures, 
consider any evidence obtained since the 
March 1994 notice of disagreement.  

As noted above, an "original" claim is a 
different claim than the claim for an 
"increased evaluation."  As such, the RO 
must specifically document its 
consideration as to whether "staged 
ratings" either up or down, as discussed 
in Fenderson, are warranted.  

The Board takes this opportunity to note 
that it does not have appellate 
jurisdiction over the issue discussed in 
this Remand instruction (number 6), and 
that it should be referred by the RO to 
the Board for appellate consideration if 
and only if the veteran files a timely 
substantive appeal.

7.  The RO should readjudicate the issues 
of entitlement to service connection for 
low back, bilateral hip and acquired 
psychiatric disorders with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand. 

8.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The purposes of this remand 
are to ensure that the veteran is afforded due process of law 
and to develop the evidence.  The appellant need take no 
action until otherwise notified.  While this case is in 
remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issues.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

